Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-16) in the reply filed on 5/26/21 is acknowledged.
2.	The Restriction Requirement is deemed proper and is therefore made FINAL.
3.	Claims 1-8 and 17-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/21.
4.	Currently claims 9-16 are under consideration.
Information Disclosure Statement
5.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  For example, see the specification page 24-25 and 34-40. Therefore, unless the Examiner on form PTO-892 or Applicant on form PTO-1449 has cited the references they have not been considered.
6.  	The information disclosure statement filed 12/23/20 has been considered as to the merits before First Action. 

Priority
7.    The first line of the specification should be updated to include “U.S. Patent No. 10,934,356”. Appropriate correction is required.
Specification
8.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Please see sections 73 and 88 of the disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claims 10 and 11 include a wherein clause without any additional method steps. This makes the claims vague and indefinite. As recited the metes and bounds of the claims cannot be determined.


The limitation” wherein the outcome that is improved is an improved objective response rate (ORR), an improved progression-free survival (PFS), or an improved overall survival” does not recite any additional active method steps, but simply states a characterization or conclusion of the results of those steps. Therefore, the “wherein” clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) (“A ‘whereby’ clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim.”). See also Minton v. National Assoc, of Securities Dealers, Inc., 336 F.3d 1373, 1381,67 USPQ2d 1614, 1620 (Fed. Cir. 2003) (“A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”). It is suggested that the actual method steps for determining the claimed parameter are included in the claims in order to obviate the rejection. Appropriate correction is require. 
B.	The term "immune-related" in claims 10 and 11 s a relative term which renders the claim indefinite.  The term "immune-related" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear if Applicant intends to measure an immune response of some other characteristic. Please clarify. However, Applicant is cautioned not to introduce new matter into the claims.

Please note: examiner was unable to ascertain if the instant claims were restricted from application number 16/144,549 now US Patent #10,934,356. Applicant is invited to shown evidence of such a restriction requirement.
Double Patenting
10.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  
See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
11.  	Claims 9-10 and 12-16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of US Patent #10,934,356 in view of Lipson et al. (Clin Cancer Res. Vol.19, No.2, pages 462-468, 2013). 

However, the claims in US Patent #10,934,356 require the patient to receive a prior cancer therapy drug. Although this limitation is not included in claims 9-10 and 12-16, the claims in the instant application are open to additional method steps because they utilize the transitional phrase “comprising”; Claims 9. A method for treating cancer in a patient in need thereof comprising. 
Additionally, the prior art teaches methods wherein the patient receives a prior cancer therapy drug before anti-PD-1 treatment. In this regard, Lipson disclose treatment with anti-PD-1 antibodies following prior treatment with 5-Fu (fluoropyrimidine) and leuovorin (page 463, 2nd paragraph – page 464). The 71 year old male began treatment in October 2003, anti-PD-1 therapy began in 2007, and a follow up treatment in 2011 had no evidence of disease recurrence. See page 464, 1st column. 

PD-1 pathway blockade may restore the functions of exhausted T cells with long-term clinical benefit generating powerful memory T cells that may provide an ongoing antitumor dynamic and keep tumors in check for months to years, even in the absence of continued therapy.  (Discussion - page 467).  
Absent evidence to the contrary treating a patient with an anti-PD-1 antibody like pembrolizumab after the patient has received a prior therapy drug is deemed obvious.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to treat a patient with an anti-PD-1 antibody like pembrolizumab after the patient has received a prior therapy drug because Lipson et al. taught that preclinical evidence suggested that continuous antigen exposure (i.e. prior cancer therapy drug) of cytolytic T cells may induce a tolerant or "exhausted" state in which T-cell effector functions and impair the transition to memory T cells. PD-1 pathway blockade may restore the functions of exhausted T cells with long-term clinical benefit generating powerful memory T cells that may provide an ongoing antitumor 
One skilled in the art would have been motivated to treat a patient with an anti-PD-1 antibody like pembrolizumab; after the patient has received a prior therapy drug, because Lipson et al. demonstrated that anti-PD-1 therapy  treatment after prior drug therapy retarded disease recurrence. See page 464, 1st column. One skilled in the art would have been motivated to employ the method of Lipson et al. in order to effectively treat the patient’s disease. 
Therefore the claims of US Patent No. 10,934,356 read on the same sample population, administer the same anti-PD1-antibody compositions, and measure the same effect. Accordingly, the instant method is encompassed by the claims in US Patent #10,934,356. The methods are not patentably distinct.
12.	Claim 11 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of US Patent #10,934,356 in view of Lipson et al. (Clin Cancer Res. Vol.19, No.2, pages 462-468, 2013) and further in view of Wolchok et al. (Clin Cancer res, 2009; 15(23):7412-7420).
Please see the rejection over claims 1-28 of US Patent #10,934,356 in view of Lipson et al. (Clin Cancer Res. Vol.19, No.2, pages 462-468, 2013) as set forth above.
The claims in US Patent #10,934,356 in view of Lipson et al. (Clin Cancer Res. Vol.19, No.2, pages 462-468, 2013) differ from the instant claims in not specifically teaching the measurement of an immune-related ORR or PFS. 

The irRC (immune related response criteria) were defined based on data from ipilimumab clinical trials, but their conceptual foundations result from consistent observations with several agents across the immune therapy community, and therefore it is expected that these criteria will have broad applicability to immunotherapeutic agents. Page 7418, 2nd column, 2nd paragraph.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the irRC criteria of Wolchok et al. in the method of US Patent #10,934,356 in view of Lipson et al. because Wolchok et al. disclose that the immune-related response criteria (irRC), can better capture the response patterns observed with some immunotherapeutic agents. Therein irRC may allow more comprehensive evaluation of immunotherapeutic agents in clinical trials and, potentially, may offer guidance in clinical care. irRC offer a new tool for clinical investigation of immune therapy in cancer patients. See Translational Relevance on page 7413. 
13.	Claims 9 and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 32, 37, 38, 42, 43, 45-55, 60, 61, 65, 66, and 68-79 of copending Application No. 15/523,451. 

The claims in US Application #15/523,451 and the instant invention specifically recite that the patient is administered an effective amount of pembrolizumab. Therefore the claims of US Patent No. 15/523,451 read on the same sample population, administer the same anti-PD1-antibody compositions, and measure the same effect. Accordingly, the instant method is encompassed by the claims in US Patent #15/523,451. The methods are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
14.	Claims 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 32, 37, 38, 42, 43, 45-55, 60, 61, 65, 66, and 68-79 of copending Application No. 15/523,451 in view of in view of Wolchok et al. (Clin Cancer res, 2009; 15(23):7412-7420).

 However, Wolchok et al. developed systematic criteria, designated immune-related response criteria, that were defined in an attempt to capture additional response patterns observed with immune therapy in advanced melanoma beyond those described by Response Evaluation Criteria in Solid Tumors or WHO criteria. See abstract. Immune-related end points were evaluated on page 7416, figure 2. 
The irRC (immune related response criteria) were defined based on data from ipilimumab clinical trials, but their conceptual foundations result from consistent observations with several agents across the immune therapy community, and therefore it is expected that these criteria will have broad applicability to immunotherapeutic agents. Page 7418, 2nd column, 2nd paragraph. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the irRC criteria of Wolchok et al. in the method of US Patent #10,934,356 because Wolchok et al. disclose that the immune-related response criteria (irRC), can better capture the response patterns observed with some immunotherapeutic agents. Therein irRC may allow more comprehensive evaluation of immunotherapeutic agents in clinical trials and, potentially, may offer guidance in clinical care. irRC offer a new tool for clinical investigation of immune therapy in cancer patients. See Translational Relevance on page 7413.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

15.	For reasons aforementioned, no claims are allowed.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner can normally be reached on Monday- Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Art Unit 1642
Remsen - Hoteling
571-272-0816
6/22/21

/LISA V COOK/Primary Examiner, Art Unit 1642